Citation Nr: 1111156	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-41 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from July 1954 to July 1968, and from July 1968 to July 1974.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl. v. Nicholson, 21Vet. App. 120, 123 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the VA audiological examination report is inadequate because it does address whether the appellant's current hearing loss disability is related to acoustic trauma in service or the in-service findings.  Although the examiner notes that service retirement examination shows hearing within normal limits and that hearing loss disability is as likely as not related to post military duty, this does not preclude an etiological relationship between the current hearing loss disability and service.  This question remains unanswered.  It also appears that the examiner may be under the belief that the appellant must have met the provisions of 38 C.F.R. § 3.385 during service.  This would be an incorrect assumption.  Also, hearing loss, but not hearing loss disability exists at a threshold abov 20 db.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Lastly, the examiner did not indicate whether the in-service findings were indicative of sensorineural hearing loss.

The Board notes that a medical opinion has no probative value in the absence of any reasoning supporting the conclusion reached in the written report.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning).  Here, the examiner states that a claim for service connection due to hearing loss cannot be supported, but has not provided any reasoning to support that statement.  See also Stefl, supra. at 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

Lastly, the appellant has provided VA with a private medical opinion supporting his claim.  However, VA has not requested the private treatment records of this physician, which may provide further support for his claim.  VA's duty to assist includes requesting relevant records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  VA should request the private treatment records of Dr. K. Solanki pertaining to treatment or evaluation of the appellant's hearing loss disability, to include any audiological reports.

2.  The December 2008 VA audiological examination report should be returned to the examiner for an opinion on whether it is likely, as likely as not, or not likely that the appellant's current hearing loss disability is related to in-service acoustic trauma.  The examiner must establish whether any of the in-service findings were indicative of sensori-neural hearing loss, to include at the upper frequencies.  Lastly, keeping in mind that there is hearing loss at a threshold above 20 db, the examiner must state whether there is any relationship between the current disability and the in-service findings.  The claims folder should be available to the examiner.  A complete rationale must be provided.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


